                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


    HECTOR HUGO HERNANDEZ,
                         Plaintiff,
      vs.
                                                Case No. 3:19-cv-00151-RRB
    DARLENE LORD, et al.,

                         Defendants.


                                         ORDER

        Hector Hugo Hernandez, a self-represented prisoner, has filed multiple

motions regarding the appointment of an expert witness and amending his

complaint.

       1. Docket 67: Motion for the Appointment of Two Medical Experts

        At Docket 67, Mr. Hernandez requests the Court appoint two medical

experts regarding his alleged physical and psychological injuries. In support of this

motion, Mr. Hernandez argues that he is indigent, the medical issues are complex,

and that he has been unable to locate an expert witness on his own. 1

Mr. Hernandez relies on Rules 702, 703, and 706 of the Federal Rules of




1
    Docket 67 at 1.



            Case 3:19-cv-00151-RRB Document 81 Filed 11/05/20 Page 1 of 7
Evidence. 2 The Defendants oppose the motion on the ground that Mr. Hernandez

is requesting the witness appointments in order to bolster his case. 3

          Federal Rule of Evidence 706 provides a court the discretion to appoint an

expert witness, either on a party’s motion or on its own accord. An expert witness

appointed under this rule is a neutral party charged with assisting a court in

determining a material fact. 4       When determining whether to exercise such

discretion, a court may consider a number of relevant factors, including:

“(1) Whether expert testimony is necessary or significantly useful for the trier of

fact to comprehend a material issue[; and] (2) Whether the moving party has

produced some evidence, admissible or otherwise, that demonstrates a serious

dispute that could be resolve or understood through expert testimony.” 5

          Mr. Hernandez argues that his case presents complex medical issues in

need of expert testimony. In support, he presents an affidavit along with 25

exhibits. 6 These exhibits consist of Request for Interview (RFI) communications


2
    Id.
3
    Docket 70.
4
  McKinney v. Anderson, 924 F.2d 1500, 1511 (9th Cir. 1991), vacated on other
grounds sub nom. Helling v. McKinney, 502 U.S. 903 (1991), judgment reinstated,
959 F.2d 853 (9th Cir. 1992), aff’d, 509 U.S. 25 (1993); see also Claiborne v.
Blauser, 934 F.3d 885, 901 n.7 (9th Cir. 2019).
5
    Gorton v. Todd, 793 F.Supp.2d 1171, 1185 (9th Cir. 2011).
6
    Docket 68.

3:19-cv-00151-RRB, Hernandez v. Lord, et al.
Order
Page 2 of 7
           Case 3:19-cv-00151-RRB Document 81 Filed 11/05/20 Page 2 of 7
from Mr. Hernandez and medical progress notes. 7 However, while Mr. Hernandez

has provided evidence in support of his motion, neither his motion nor his evidence

demonstrate a serious dispute that needs to be resolved through expert testimony

at this time. Mr. Hernandez’s evidence supports the claims in his First Amended

Complaint. At this stage in litigation, it is unclear as to what a serious dispute(s)

of material fact will arise between the parties and will need to be decided by the

fact finder. As presented, a serious dispute has yet to arise that requires neutral

expert testimony. Nevertheless, the Court notes that such a dispute may arise

during or after the close of discovery or through dispositive motions practice.

Accordingly, this motion is premature.

       2. Dockets 69, 71, & 72: Motions to Modify or Amend Complaint

        At Dockets 69, 71, and 72, Mr. Hernandez files three separate motions to

“compliment, “modify,” or “add sentences” to his First Amended Complaint. The

Defendants oppose all of these motions on procedural grounds. 8 The Court has

already issued multiple orders to Mr. Hernandez regarding the process of

amending a complaint.

        Rule 15(a) of the Federal Rules of Civil Procedure governs the process for

amending pleadings. A plaintiff may amend a complaint (1) within 21 days after




7
    Docket 68.
8
    Dockets 74–76.

3:19-cv-00151-RRB, Hernandez v. Lord, et al.
Order
Page 3 of 7
          Case 3:19-cv-00151-RRB Document 81 Filed 11/05/20 Page 3 of 7
service or within 21 days of a responsive pleading or a motion under Federal Rule

of Civil Procedure Rules 12(b), (e), or (f); (2) with the opposing party’s consent, or

(3) with a court’s permission. 9 Additionally, the Local Civil Rule 15.1 governs this

Court’s practice for amending pleadings. “The proposed amended pleading must

not incorporate by reference any prior pleading, including exhibits.” 10 In this Court,

an amended complaint replaces the prior complaint in its entirety. Plainly, this

means that a plaintiff cannot simply add on new claims or defendants by motion or

declaration. In order to amend a complaint, a plaintiff must submit a new complaint

with all the claims the plaintiff seeks to allege.

         After the acceptance of the First Amended Complaint, the Court set

August 17, 2020, as a deadline for any amended pleadings. 11 As a matter of

scheduling procedure, Mr. Hernandez’s motions are beyond the deadline.

Mr. Hernandez’s motions to amend, though relatively innocuous in their additions

or amendments, are not allowed under the rules. A party cannot simply add or

amend claims and by reference through a simple motion. In accordance with the

Local Civil Rule 15.1, and as he has done before, Mr. Hernandez must file a new

complaint with all of his claims, naming all of the defendants. If Mr. Hernandez




9
    Fed. R. Civ. P. 15(a).
10
     Local Civil Rule 15.1.
11
     Docket 64.

3:19-cv-00151-RRB, Hernandez v. Lord, et al.
Order
Page 4 of 7
          Case 3:19-cv-00151-RRB Document 81 Filed 11/05/20 Page 4 of 7
wants to amend his complaint, he needs to (1) file a motion requesting leave of the

Court to amend his complaint, (2) attach to that motion an entirely new complaint

which alleges all of claims and all of the defendants, and (3) show cause as to why

the Court should accept amended pleadings beyond the deadline set in the

Amended Scheduling Order.

         The only instance in which a plaintiff can modify his or her Complaint without

filing an entirely new Complaint is when a plaintiff discovers the identity of a John

or Jane Doe defendant. In that case, a plaintiff may file a Notice of Substitution.

A Notice of Substitution informs the Court and the Defendants of the identity of a

John or Jane Doe defendant and which claim is impacted by the discovery.

Mr. Hernandez attempts to make such a substitution at Docket 69. Therefore, the

Court will construe this limited section of the motion as a Notice of Substitution. In

the future, any identified John or Jane Doe defendants should be submitted by a

Notice of Substitution.

        3. Defendants’ Request for Screening Order

         Finally, in the Defendant’s Response at Docket 70, it states the “defendants

are uncertain of which new claims will survive until the issuance of a screening

order. Moreover, none of the defendants added in the amended complaint have

been served or entered their appearance.” 12 The Court will not issue an additional




12
     Docket 70, fn. 1.

3:19-cv-00151-RRB, Hernandez v. Lord, et al.
Order
Page 5 of 7
           Case 3:19-cv-00151-RRB Document 81 Filed 11/05/20 Page 5 of 7
screening order as Mr. Hernandez’s claims have already been approved to

proceed. 13 An Amended Scheduling Order has been issued.


        Accordingly, it is hereby ordered:


        1. The Motion for the Appointment of Two Medical Experts at Docket 67 is

           DENIED WITHOUT PREJUDICE AS PREMATURE. The Court may

           entertain this issue upon a showing of a serious dispute of a material fact

           either on motion from a party or on its own accord.

        2. The Motion to Compliment/Modify First Amended Complaint at Docket

           69 is DENIED IN PART and GRANTED IN PART. The Court accepts

           the Notice of Substitution, David Coyne, R.N. shall be added as a

           defendant.

        3. The Motion for Leave of Court to Add/Compliment Two Sentences as

           Conclusion to Paragraphs at Docket 71 is DENIED.

        4. The Motion “Final” Addition to Amended Complaint at Docket 72 is

           DENIED.

        5. Counsel for the Defendants has 60 days to make an appearance on

           behalf of the additional defendants of the First Amended Complaint and

           the Notice of Substitution at Docket 69.




13
     See Dockets 9, 61.

3:19-cv-00151-RRB, Hernandez v. Lord, et al.
Order
Page 6 of 7
          Case 3:19-cv-00151-RRB Document 81 Filed 11/05/20 Page 6 of 7
       IT IS SO ORDERED this 5th day of November, 2020, at Anchorage, Alaska.



                                               /s/ Ralph R. Beistline
                                               RALPH R. BEISTLINE
                                               Senior United States District Judge




3:19-cv-00151-RRB, Hernandez v. Lord, et al.
Order
Page 7 of 7
         Case 3:19-cv-00151-RRB Document 81 Filed 11/05/20 Page 7 of 7
